         Case 1:19-cr-00027-PGG Document 96 Filed 08/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

             -against-
                                                              ORDER
 MICHAEL MACK,
                                                          19 Cr. 27 (PGG)
                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              On March 29, 2021, Defendant Michael Mack filed a renewed motion for

compassionate release. (Dkt. No. 88) His motion states that he refused a COVID-19 vaccination

based on concerns about side effects. (See Def. Reply (Dkt. No. 89) at 1) By August 11, 2021,

the Government will provide an update on whether Defendant Michael Mack has received a

COVID-19 vaccination.

Dated: New York, New York
       August 4, 2021

                                           SO ORDERED.



                                           _________________________________
                                           Paul G. Gardephe
                                           United States District Judge
